 NEWSPAPER & MAIL DELIVERERS (NEW YORK TIMES)Newspaper & Mail Deliverers' Union of New York& Vicinity and New York Times Company andNew York Mailers' Union No. 6New York Mailers' Union No. 6 and New YorkTimes Company and Newspaper & Mail Deli-verers' Union of New York & Vicinity. Cases2-CD-685 and 2-CD-68622 December 1983DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTERThe charges in this Section 10(k) proceedingwere filed 23 June 1983 by the Employer. In Case2-CD-685, the Employer alleged that Newspaper& Mail Deliverers' Union of New York & Vicinity(the Drivers) violated Section 8(b)(4)(D) of the Na-tional Labor Relations Act by engaging in pro-scribed activity with an object of forcing the Em-ployer to assign certain work to employees it rep-resents rather than to employees represented byNew York Mailers' Union No. 6 (the Mailers). InCase 2-CD-686, the Employer alleged that theMailers violated Section 8(b)(4)(D) of the Act byengaging in proscribed activity with an object offorcing the Employer to assign certain work to em-ployees it represents rather than to employees rep-resented by the Drivers. The hearing was held 1July 1983 before Hearing Officer Richard L. DeSteno.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board affirms the hearing officer's rulings,finding them free from prejudicial error. On theentire record, the Board makes the following find-ings.I. JURISDICTIONThe Company, a New York corporation with itsprincipal place of business in New York City, NewYork, is engaged in the business of publishing theNew York Times, a morning daily and Sundaynewspaper of general circulation. During the pastyear, the Employer derived gross revenues inexcess of $500,000 and purchased goods from out-side the State having a value in excess of $50,000.The parties stipulated, and we find, that the Em-ployer is engaged in commerce within the meaningof Section 2(6) and (7) of the Act and that theDrivers and the Mailers are labor organizationswithin the meaning of Section 2(5) of the Act.268 NLRB No. 55II. THE DISPUTEA. Background and Facts of DisputeIn or about August 1976, the Times commencedoperations at Carlstadt, New Jersey, in a plant thatis more automated than the Employer's Manhattanfacility. At Carlstadt, the newspapers are assembledand loaded on trucks for delivery by means of acomplex assembly system. Under this system, about15 to 25 newspapers are mechanically stacked; thestack is carried along a conveyor and a brownpaper "bottom wrap" is placed under the stack.The stack travels through a pacer to a tying ma-chine which ties the group of papers into a bundle.The bundle then reaches a "bundle ejectiondevice" (BED) at which point bundles are ejectedinto a series of carts. The carts travel along a rollercoaster-like track known as the Sta-Hi Newstrack.At specific points along the track, the bundles aredropped down chutes and loaded onto trucks fordelivery. The process from the placing of thebottom wrap through the BED is known as theinsert tying line.On Saturdays, the Times has been running an as-sembly through this system for the Sunday Times,known as a four sheet. This includes the helpwanted, classified, real estate, part 2 of the mainnews, and business and finance sections, along withsome suburban weeklies. The above-described Carl-stadt system is used to assemble these sections forsale as part of the Sunday Times.B. Work in DisputeThe disputed work involves the monitoring ofthat portion of the insert tying line on four sheetoperations from after the bottom wrap to just priorto the tying machine as well as the cleanup ofloose papers and other debris from the Sta-HiNewstrack on Saturdays. All of this work is locat-ed at the Employer's Carlstadt, New Jersey plant.C. Contentions of the PartiesThe Employer contends that the Board shouldaffirm the present assignment of all disputed workto employees represented by the Mailers based onits consistent past practice and the Unions' agree-ment. The Drivers contends that the collective-bar-gaining agreement supports its claim for the disput-ed work. The Mailers contends that the work indispute should be assigned to employees it repre-sents in accordance with company practice andpreference, the terms of its collective-bargainingagreement, and an oral agreement with the Driv-ers.433 DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. Applicability of the StatuteThe parties stipulated, and we find, that on 25June 1983 the Drivers conducted a job actionagainst the Employer because it failed to assign thework in dispute to employees represented by theDrivers. The parties further stipulated that on 21June 1983 the Mailers threatened the Times withsimilar action unless the disputed work was as-signed to employees it represents.We find reasonable cause to believe that a viola-tion of Section 8(b)(4)(D) has occurred and thatthere exists no agreed method for voluntary adjust-ment of the dispute within the meaning of Section10(k) of the Act.' Accordingly, we find that thedispute is properly before the Board for determina-tion.E. Merits of the DisputeSection 10(k) requires the Board to make an af-firmative award of disputed work after consideringvarious factors. NLRB v. Electrical Workers IBEWLocal 1212 (Columbia Broadcasting), 364 U.S. 573(1961). The Board has held that its determination ina jurisdictional dispute is an act of judgment basedon common sense and experience, reached by bal-ancing the factors involved in a particular case.Machinists Lodge 1743 (J. A. Jones Construction),135 NLRB 1402 (1962).The following factors are relevant in making thedetermination of this dispute.1. Company preference and past practiceThe Company's stated preference favors assign-ment of the disputed work to employees represent-ed by the Mailers.With respect to past practice, the parties stipulat-ed that employees represented by the Drivers havenever been assigned to the insert tying line moni-toring work. The parties also agreed that, almostfrom the outset of the Carlstadt operations, theTimes has assigned the monitoring work to em-ployees represented by the Mailers.The Times and the Mailers contend that pastpractice favors assignment of the Saturday cleanupof the Sta-Hi Newstrack to employees representedby the Mailers. At the hearing, the Drivers con-tended that employees it represents have beencleaning the Sta-Hi Newstrack. However, in itspost-hearing brief, the Drivers does not claim thatpast practice favors an award of the cleanup workto employees it represents. Rather, the Driversbrief implicitly concedes that employees represent-ed by the Mailers have been removing loose papersThere is no showing that the parties agreed to be bound by the re-sults of any arbitration of this work jurisdiction dispute.and debris from the Sta-Hi Newstrack on Satur-days.Based on the foregoing, we find that the factorsof company preference and past practice favorthose employees represented by the Mailers.2. Collective-bargaining agreementsBoth Unions have collective-bargaining agree-ments with the Employer. The Drivers cites lan-guage in its contract stating that the delivery de-partment will have exclusive jurisdiction over theinsert tying line and the Sta-Hi Newstrack. TheMailers agreement provides that the recognizedwork jurisdiction of the Mailers shall be preserved.It is undisputed that the Mailers have historicallyexercised jurisdiction over the monitoring of theinsert tying line from after the bottom wrap to justprior to the tying machine. With respect to clean-ing of the Sta-Hi Newstrack, the Mailers contendsthat this work has been performed by six employ-ees represented by it. The Employer argues that,since its collective-bargaining agreements with therespective Unions contain language indicating thateach has a contractual claim to the disputed work,neither contract is determinative.We find that the existence of collective-bargain-ing agreements between the Employer and theDrivers and the Employer and the Mailers doesnot favor the assignment of the work in disputeeither to employees represented by the Drivers orto employees represented by the Mailers.3. Economy and efficiencyNeither Union contends that the factor of econo-my and efficiency favors an award of the disputedwork to employees it represents. At the hearing,the Employer also took the position that economyand efficiency do not weigh in favor of employeesrepresented by either Union.In its post-hearing brief, the Employer contendsthat it is required under the collective-bargainingagreement with the Mailers to pay overtime to thesix employees represented by the Mailers who per-form the Saturday cleanup of the Sta-Hi News-track. The Employer argues that, if the Board findsthat this work should be performed by employeesrepresented by the Drivers, the Times will be re-quired to compensate the six employees represent-ed by the Mailers as well as employees representedby the Drivers it would be forced to employ toperform this work. The Employer submitted noevidence in support of this contention.Based on the foregoing, we find that the factorof economy and efficiency does not favor an awardof the work in dispute to employees represented byeither Union.434 NEWSPAPER & MAIL DELIVERERS (NEW YORK TIMES)4. Agreement between UnionsThe Employer and the Mailers contend that,pursuant to an August 1976 oral agreement, theMailers relinquished its claim to having an employ-ee it represents stationed on the BED system in ex-change for the Drivers giving up its claim to thedisputed insert tying line work. The Drivers doesnot specifically deny the existence of this agree-ment, but merely contends that the Mailers havefailed to prove such an agreement was reached.Witnesses called by the Employer and the Mailerstestified that Douglas La Chance, then president ofthe Drivers, agreed to allow employees representedby the Mailers to perform the disputed insert tyingline work. The Drivers witness merely stated thathe was a union business agent in 1976 and that hehad no knowledge of any such agreement betweenthe Drivers and the Mailers. The Drivers did notcall Douglas La Chance as a witness.It is undisputed that employees represented bythe Mailers have been performing the insert tyingline work since 1976 and that the Drivers did notcontest the Mailers claim before 1982. Further-more, the weight of the evidence shows that in1976 the Drivers reached an agreement with theMailers whereby the Drivers relinquished anyclaim to the insert tying line work. Accordingly,we find that the factor of agreement between theUnions favors employees represented by the Mail-ers.ConclusionsAfter considering the relevant factors, we con-clude that employees represented by the Mailersare entitled to perform the work in dispute. Wereach this conclusion relying on the Company'spreference and past practice and, additionally, as tothe insert tying line work, on the agreement be-tween the Unions. In making this determination,we are awarding the work to employees represent-ed by the Mailers, not to that Union or its mem-bers. The determination is limited to the controver-sy that gave rise to this proceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes thefollowing Determination of Dispute.1. Employees of New York Times Company rep-resented by New York Mailers' Union No. 6 areentitled to perform the monitoring of that portionof the insert tying line on four sheet operationsafter the bottom wrap to just prior to the tying ma-chine and the Saturday cleanup of loose papers andother debris from the Sta-Hi Newstrack at theCarlstadt, New Jersey plant.2. Newspaper & Mail Deliverers' Union of NewYork & Vicinity is not entitled by means pro-scribed by Section 8(b)(4)(D) of the Act to forceNew York Times Company to assign the disputedwork to employees represented by it.3. Within 10 days from this date, Newspaper &Mail Delivers' Union of New York & Vicinityshall notify the Regional Director for Region 2 inwriting whether it will refrain from forcing theEmployer, by means proscribed by Section8(b)(4)(D), to assign the disputed work in a mannerinconsistent with this determination.435